Citation Nr: 0026545	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Hindin


REMAND

The veteran had active service from November 1994 to November 
1997.

This appeal arises from a November 1998, rating decision in 
which the Houston , Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), in part, denied entitlement to 
service connection for hearing loss.

The only service medical records currently associated with 
the claims folder are those supplied by the veteran, and they 
are noted to be "partial."  The claims folder reflects that 
the RO has made a number of attempts to contact various 
National Guard and army reserve units by mail, but has 
apparently received no response.  It does not appear that the 
RO has received any response to requests for information from 
the National Personnel Records Center.  There is no evidence 
that the RO made additional efforts, such as communicating by 
telephone, to obtain the veteran's service medical records.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
VA has undertaken a duty, regardless of whether the claim is 
well grounded, to obtain a veteran's service medical records.  
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 8, 2000).  
In view of the Court's decision in McCormick, the Board finds 
that this case must be remanded for the following:

1.  The RO should invite the veteran to 
submit any evidence he may possess that 
shows treatment for hearing loss, noise 
exposure in service, or a link between 
current hearing loss and service.

2.  The RO should undertake additional 
efforts to secure the veteran's service 
medical records by contacting those units 
with which the veteran served and the 
National Personnel Records Center.  If no 
response is received.  the RO should 
undertake to contact those entities by 
telephone and should document such 
efforts.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

If any claim perfected for appellate consideration remains 
denied, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



